McKEHHA, Circuit Judge,
(orally.) This is a suit for an infringement of a patent for a new article of manufacture, described as a “railway chair.” It consists of a box chair, to which are riveted *243side dips, one on either side of the chair, set staggered with reference to one another. In one claim of the patent it is described as follows:
“As a new article of manufacture, a railroad rail cliair of the hollow or box form described, provided with two side clips, as B, B, diagonally riveted, one on each side, to the sides of said chair. * * *”
The defendant’s device is an imitation, and undoubtedly infringes. But it is claimed the plaintiff’s article is not an invention. Hailway chairs existed in substantially, if not precisely, the same form as plaintiffs, having clips set diagonally one to the other, hut, instead of being riveted on, are integral with the chair, being pressed out of it. The change plaintiff made was to rivet the clips. I do not think the change involved invention. It caused no change in use or operalion. It is claimed that it was a cheaper chair, and could be made in a blacksmith shop, while tbe other required a machine shop. The evidence of cheapness or of malting is not very satisfactory.
The hill is dismissed.